United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hewitt, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of the Solicitor, for the Director

Docket No. 10-2385
Issued: July 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 29, 2010 appellant, through his representative, filed a timely appeal from
an April 12, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
concerning a schedule award. Pursuant to the Federal Employees’ Compensation Act (FECA)1
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than a five percent impairment of his right upper
extremity, for which he received a schedule award.
FACTUAL HISTORY
On February 22, 2007 appellant, then a 63-year-old rural carrier, filed an occupational
disease claim for compensation Form CA-2 for his right shoulder condition which he alleged was
due to the repetitive motion of casing and delivering mail. He first became aware of his
1

5 U.S.C. §§ 8101-8193.

condition in August 2006 and that it was caused or aggravated by his employment on
December 13, 2006. OWCP accepted the claim for right shoulder sprain and rotator cuff tear. It
paid benefits, including surgery for a right shoulder torn rotator cuff on April 2, 2007.
On August 26, 2008 appellant requested a schedule award claiming impairment to his
right arm as a result of the August 1, 2006 work injury. In a May 14, 2008 report, Dr. David
Weiss, an osteopath, noted the history of injury, appellant’s medical course and set forth findings
on examination. He found that appellant reached maximum medical improvement that day.
Under the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides),2 Dr. Weiss rated 22 percent right upper extremity
impairment.
On April 2, 2009 OWCP’s medical adviser agreed that appellant reached maximum
medical improvement on May 14, 2008 and that he sustained 22 percent right upper extremity
impairment.
In a May 20, 2009 letter, OWCP informed appellant and Dr. Weiss that effective May 1,
2009 all permanent impairment determinations were completed in accordance with the sixth
edition of the A.M.A., Guides. It requested that Dr. Weiss provide an impairment report in
accordance with the sixth edition of the A.M.A., Guides.
In an October 14, 2009 letter appellant’s attorney submitted Dr. Weiss’s revised
impairment evaluation under the sixth edition of the A.M.A., Guides. He requested OWCP
process appellant’s schedule award under the fifth edition of the A.M.A., Guides as his injury
and application for a schedule award occurred before the sixth edition of the A.M.A., Guides
became effective. In a May 14, 2008 report, Dr. Weiss applied the sixth edition of the A.M.A.,
Guides to his May 14, 2008 evaluation findings and found appellant had five percent right arm
impairment.
In a November 17, 2009 letter, OWCP noted that the May 14, 2008 supplemental report
from Dr. Weiss, in which he indicated that the sixth edition of the A.M.A., Guides was used, was
dated prior to the effective date of the sixth edition of the A.M.A., Guides. It requested that
Dr. Weiss provide another supplemental report which adhered to the requirements of the sixth
edition of the A.M.A., Guides and which contained the date the report was amended.
In an October 5, 2009 report, Dr. Weiss reiterated that appellant reached maximum
medical improvement on May 14, 2008. He applied the sixth edition of the A.M.A., Guides to
the May 14, 2008 evaluation findings and rated five percent right arm impairment. Under Table
15-5, page 403 Dr. Weiss assigned a class 1 or 3 percent impairment for the right shoulder
acromioclavicular (AC) arthropathy with residual loss. Based on a QuickDASH score of 34
percent, he assigned a grade 1 modifier for Functional History (GMFH) under Table 15-7, page
406. Based on his observed and palpatory findings, Dr. Weiss assigned a grade 2 modifier for
Physical Examination (GMPE) adjustment under Table 15-8, page 408. Based on magnetic
imaging resonance (MRI) scan studies, he assigned a grade 2 modifier for Clinical Studies
(GMCS) adjustment under Table 15-9, page 410. Dr. Weiss utilized the Net Adjustment
2

A.M.A., Guides (5th ed. 2001).

2

Formula of GMFH – Diagnosed Condition (CDX) + GMPE - CDX + GMCS - CDX or (1-1) +
(2-1) + (2-1) to find a net adjustment of two or five percent total right upper extremity
impairment.
In a March 26, 2010 letter, OWCP advised appellant’s attorney that any schedule awards
that were not adjudicated prior to May 1, 2009, the effective date of the sixth edition of the
A.M.A., Guides, were processed based on the sixth edition of the A.M.A., Guides.
On March 29, 2010 OWCP medical adviser agreed that appellant reached maximum
medical improvement on May 14, 2008. He applied Dr. Weiss’s findings contained in the
October 5, 2009 report to the applicable tables in the sixth edition of the A.M.A., Guides and
agreed appellant had five percent right upper extremity impairment.
By decision dated April 12, 2010, OWCP granted appellant a schedule award for five
percent permanent impairment of the right upper extremity. The award ran from May 14 to
August 31, 2008 for a total of 15.6 weeks of compensation.
LEGAL PRECEDENT
The schedule award provision of FECA3 provides for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a mater which rests in the sound
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.4 Schedule award decisions issued
between February 1, 2001 and April 30, 2009 utilize the fifth edition of the A.M.A., Guides.5
Effective May 1, 2009, OWCP adopted the sixth edition of the A.M.A., Guides,6 published in
2008, as the appropriate edition for all awards issued after that date.7
For schedule awards after May 1, 2009, the impairment is evaluated under the sixth
edition of the A.M.A., Guides, published in 2008.8 The sixth edition of the A.M.A., Guides
provides a diagnosis-based method of evaluation utilizing the World Health Organization’s

3

5 U.S.C. § 8107.

4

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

6

FECA Bulletin No. 09-03 (issued March 15, 2009).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).
8

See supra note 6.

3

International Classification of Functioning, Disability and Health (ICF).9 Under the sixth
edition, the evaluator identifies the impairment class for CDX, which is then adjusted by grade
modifiers based on GMFH, GMPE and GMCS.10 The net adjustment formula is GMFH - CDX
+ GMPE - CDX + GMCS - CDX.
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP medical adviser for an opinion concerning the percentage of
impairment using the A.M.A., Guides.11
ANALYSIS
The Board finds that OWCP properly applied the sixth edition of the A.M.A., Guides to
determine the extent of appellant’s impairment. Effective May 1, 2009 OWCP applied the sixth
edition of the A.M.A., Guides to calculate awards. On appeal and before OWCP, appellant’s
attorney asserts that the fifth edition of the A.M.A., Guides should have been applied as the
schedule award request was submitted prior to OWCP’s change to the sixth edition of the
A.M.A., Guides. In Harry D. Butler,12 the Board noted that Congress delegated authority to the
Director regarding the specific methods by which permanent impairment is to be rated. Pursuant
to this authority, the Director adopted the A.M.A., Guides as a uniform standard applicable to all
claimants and the Board has concurred in the adoption.13 On March 15, 2009 the Director
exercised authority to advise that as of May 1, 2009 all schedule award decisions of OWCP
should reflect use of the sixth edition of the A.M.A., Guides.14 The applicable date of the sixth
edition is as of the schedule award decision reached. It is not determined by either the date of
maximum medical improvement or when the claim for such award was filed.
The sixth edition of the A.M.A., Guides provides that upper extremity impairments be
classified by diagnosis and then adjusted by grade modifiers according to the above-noted
formula. Dr. Weiss determined that appellant was a class 1 for right shoulder AC arthropathy
with residual loss under Table 15-5, page 403, which was three percent. He properly applied the
grade modifiers of 1 for GMFH under Table 15-7, page 406, 2 for GMPE under Table 15-8, page
408 and 2 for GMCS under Table 15-9, page 410. Dr. Weiss also properly applied the applicable
formula to determine that appellant had a net adjustment of two.15 He properly calculated
9

A.M.A., Guides (6th ed., 2008), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
10

A.M.A., Guides 494-531 (6th ed. 2008).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
12

43 ECAB 859 (1992).

13

Id. at 866.

14

FECA Bulletin No. 09-03 (issued March 15, 2009). The FECA Bulletin was incorporated in the Federal
(FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a
(January 2010).
15

GMFH - CDX + GMPE - CDX + GMCS – CDX or (1-1) + (2-1) + (2-1) = 2 net modifier.

4

appellant’s impairment for the right shoulder AC arthropathy with residual loss by using the net
adjustment of two to shift the default grade C impairment of three percent to grade E which
provides impairment of five percent. OWCP medical adviser concurred in this determination.
The record does not contain any medical evidence that establishes greater impairment in
accordance with the sixth edition of the A.M.A., Guides. Thus, appellant has not established
more than five percent right upper extremity impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he has more than five percent right
upper extremity impairment.
ORDER
IT IS HEREBY ORDERED THAT the April 12, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 15, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

